SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50413 ACE Consulting Management, Inc. (Name of Registrant as specified in its charter) DELAWARE 98-0407797 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 923 E. Valley Blvd, Suite 103B, San Gabriel, CA (Address of principal executive offices) (Zip Code) (626) 307-2273 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.0001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Revenues for year ended December 31, 2010: $8,000 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2010, was: N/A Number of shares of the registrant’s common stock outstanding as of March 4, 2011 was: 29,640,000 Transitional Small Business Disclosure Format:Yes xNo o TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 2 ITEM 1B. Unresolved Staff Comments 2 ITEM 2. Properties 2 ITEM 3. Legal Proceedings 2 ITEM 4. (Removed and Reserved) 2 PART II ITEM 5. Market For Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 2 ITEM 6. Selected Financial Data 3 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 3 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 3 ITEM 8. Financial Statements F- ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 4 ITEM 9A. Controls And Procedures 4 ITEM 9B. Other Information 4 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 5 ITEM 11. Executive Compensation 6 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 7 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 7 ITEM 14. Principal Accounting Fees And Services 7 PART IV ITEM 15. Exhibits, Financial Statements Schedules 9 SIGNATURES CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 PART I ITEM 1.DESCRIPTION OF BUSINESS General 355, Inc. was incorporated on September 19, 2003 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. In January 2010 we changed our name to Ace Consulting Management, Inc. to reflect our new business operations. We are a Pacific Rim and U.S. corporate performance consulting firm specializing in corporate competitive growth strategies, performance implementation, profit growth and maximizing shareholder value. ACMIconsultants will approach issues from client’s prospective. We willrecommend solutions to provide a comprehensive and integrated business management and expansion strategy and financial advisory on an on-going basis as the business grows and expands. As well as to institute an investor relations program to convey vital corporate messages and good will to the public. By understanding and identifying a company’s unique needs and responding with solutions that are creative, integrated, and practical to achieve the client'sultimate goal. ACMI’s 2nd business model is in theconsumer products and food processing consulting field. We can offer services in Financial Accountancy, Project Management, Production, Design and Engineering within the International food processing industry. Our services have been planned for the design construction and commissioning of processing facilities in China through our cooperating partners. Our proposed Services Include: Turn-key Projects Feasibility – Market Studies, Business Plans, Cost Estimation in constructing plants, Engineering & Design Project Management, Training & Education Systems, Project Presentations, Financial Justifications, Product Development, Brand Development, Consumer and Food Project Management. Our mission is to bridge U.S. and Chinese businesses by taking advantage of U.S. technology in various fields to grow our consulting business. Our motto is to deliver reliable service and to provide value to our clients. Corporate consulting Mr. Gary Tickel, a director, has over thirty years of experience in corporate finance and corporate risk management experience. We plan toconcentrate on the Joint Venture and Merchant Banking services in China. We believethat in thenext tenyears,Chinaoffers the most lucrative opportunities for our shareholders. Our niche isproviding the listing advisory service tothe fast growing companies in these countries.We will only look for the companies that have demonstrated either a steady income stream or are in the business of high demand by consumers that offer high growths in market share.We plan to pursue clients witha high ROI (return on investment) and ROE (return on equity). Due to a combinedexperience of more than10 years of hands-on experiencein Chinafrom Alex Jen, President,and Mr. Gary Tickel a Director. There are few smaller financial service companies can match our expertise inChina.We believe large international financial service companies are generally not interested in the small-to-medium size companies. We believe we have an advantage which we can create value by bringing opportunity and people together. Food consulting Our purpose is to increase profitability for our food industry clients, from the design and implementation of new projects to improvements in established food processing companies. 1 We intend to achieve this for our clients due to our range of experience and expertise in the food industry, our total independence from equipment suppliers and our strong principle of cost reduction, ergonomic factory design, yield improvements, investing in people and enjoying our work. Consultants are specialists in Accountancy, Project Management, Production, Design and Engineering within the International food processing industry. Our cooperating team has been responsible for the design construction and commissioning of processing facilities in China. We can provide all the services required from conception to profit. Including feasibility studies, business plans, grant application, planning permission, design, engineering, commissioning and training. Our team includes, Westwood Construction of Los Angeleshas been planner and constructor for Panda Express, a US based fast food franchise for many years and they have agreed to cooperate with Ace in execute projects with basis of profit sharing. Shanghai Gaogo Construction Design Co Ltd is a contractor for Domino Pizza and Pizza Hut and has agreed to be our partner for our operations in Shanghai, China. Beijing Poly Design Co Ltd., is our working partner in Beijing region have agreed execute project in the basis of profit sharing. With have recently entered into service agreements with BeijingPoly Design Ltd and Shanghai Gaogo Design and Construction Ltd. These agreements potentially provide the initial platform to operate our food consultant business in China. In addition, we are currently negotiating with two potential joint venture partners which will enhance our ability to implement the execution of our business goal in China. Additionally, ShanghaiTongao Investment ConsultingCo., Ltdlocated at Block B,20th Fl, No.238 East Nandan Rd, Shanghai, 200030 has signed a consulting agreement and agreed to pay usa retainer fee to provide services to their clients in regard consulting on Chinese companies doing business in US. Shanghai Tongao has an established client base which they believe can take advantage of our services. We believe the future services for Shanghai Tongao Investment Consulting Ltd may potentially provide revenue in the coming 12 months. Our initial business plan consists of a wide range of consulting services in the food processing consulting area based on Dr. Alex Jen’sfood consulting experience gained while with FMC andProctor Gamble in China. Dr. Jen’s experience has enabled us to enter into the service agreements described above with two Chinese companies who specialize in the design and construction food processing facilities. In near term we plan executeour early stage plan through the use of the service agreements. We conduct our consulting business through two avenues: 1) In the United States we will provide services directly to potential clients. 2) In China we will provide services pursuant to the agreements entered into with Poly Design Ltd and Shanghai Gaogo Design and Construction Ltd. Shanghai Tongao Investment Consulting Co Ltd. These 3 entities will be a referral source for potential clients and will receive a portion of our fees as remuneration for the referral. The agreements mentioned above will initially allow us to potentially gain clients while minimizing our expenses. Additionally because we will not need a business licenses or any government approval with this current method of executing our business plan. Our plan is to complete a number of projects in China which will enable us to gain additional referral sources for potential revenue. We are currently in negotiations with two potential clients based in China, however, no definitive terms have been agreed to at this time. We have achieved our plan to start our consulting business and achieved our initial goal: 1. To build US consulting business with local companies 2. Establish business partnerships with Chinese companies to start our Chinese consulting business within 12 months. 3. We intend to broadly introduce our business to existing partners with which we have signed agreements to increase our consulting revenues in China 4. Within the next 12 months of operation we intend to establish a Chinese subsidiary which will enable us to operate our consulting business independently. If we are able to accomplish these goal we anticipate hiring additional employees in China to directly market our business. A PlannedTypical Project Flow: With new projects for entrepreneurs wishing to invest in food processing but without specific product ideas or deep industry knowledge, our services typically include researching the market segment, assessing the availability of local raw materials from which we can decide on the economic viability of a range of products. Once the product range has been decided, we would then typically go through the stages of (1) Business Planning; (2) Initial Design & Calculations; (3) Working with our client to obtain financing; (4) Final Factory & Process Design; (5) Equipment specification and procurement; (6) Project Management (On and Off Site); (7) Training and; (8) Commissioning The above steps constitute the major components required to complete a successful project, although it is rather simplified. We have experience of working with investors that require external expertise to bring the investment to fruition. 2 Starting a new project We are a totally independent food consultancy, we are not attached to any equipment suppliers, our methodology for a typical turn-key project is to: Investigate the potential market for the finished product, food service, retail, fast food or any other market segment. Find out who the potential customers are, what volume of sales is credible, what quality is required and many other parameters associated with the market in the food sector the client is interested in. We also realize that the local culture has to be taken into account for a successful project, we have often heard of equipment suppliers providing a super automated process line where the culture and the technology is not able to reap the benefits of such a process. Next comes the critical stage of matching the production process to the raw material and potential market. Being independent and having experience, we can draw on equipment suppliers worldwide and design the process for the most profitable for the particular conditions. We believe in general that normally no single food equipment supplier can construct the most suitable equipment for specific raw material or market conditions. We willtherefore use our experience and worldwide contacts to specify the most appropriate equipment for the project. During the initial phase of the project we would normally prepare a plan to show the profitability of the project, showing subsidy availability, capital costs, equipment specifications and all the content of a substantial business and marketing plan. We also provide project management, train operators, educate managers from other industries, and commission the project. MARKETING STRATEGY We intend to market our corporate consulting service to small to mid size companies in China who are interested in doing business in the United States or companies in the United States who are interested in expanding their operation in China. We intend to use seminars or government sponsored business forums to introduce our business service. We will hire experienced marketing staffs to recruit clients. Weplan to makeinitial contact with local contractors, architects and designers who are willing to cooperate with new projects in the food preparation and food processing sectors. We will also contract with trade association members and University food labs acquaintances and associates which Dr. Jen previously worked with in China. COMPETITION Providing consulting service is competitive and generally has a low barrier to entry. We believe there are many competitor s doing same type of business in China. We think the experience and contacts of our officers in China will provide us with a competitive advantage in responding to client requirements. Employees We have no full time our President and Directors spend approximately 30 hours per week on Company matters we plan to employ more qualified employees in the near future. ITEM 1A.RISK FACTORS Not Required for Smaller Reporting Companies ITEM 1B.UNRESOLVED STAFF COMMENTS Not Required for Smaller Reporting Companies 3 ITEM 2.DESCRIPTION OF PROPERTY Our principal executive office is located at 923 E. Valley Blvd, Suite 103B, San Gabriel, CA 91776 and our telephone number is (626) 307-2273.Office space is provided by Alex Jen at no cost. ITEM 3. LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4.(REMOVED & RESERVED) None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No Public Market for Common Stock There is no trading market for our Common Stock at present and there has been no trading market to date. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person’s account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experienceand objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Holders of Our Common Stock As of March 4, 2011, we had 75 holders of our common stock. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 4 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operation We have commenced limited operations and will require additional capital to recruit personnel to operate business and to implement our business plan. We seek to become a bridge between China and US, with our business back ground and extensive knowledge we can assist China company to acquire U.S. technology in equipments to facilitate and implement their existing business in China. Currently we have consulting revenues from Hero International USA Holding Corp and Vivid Spa Corp. Hero International USA Corp is in the dietary food business, they have plan to import raw materials from China to produce quality products in in U.S. based factory and marketing its products in the US. Vivid Spa Corp is a company specializing in health care specifically skin care and massage therapy. We are assisting them to open a Spa in Shanghai & Beijing to introduce U.S. made products including essential oils and aroma formula therapy in China. Our current business is generated through referrals. We plan to have initiate marketing efforts through a variety of venues for our future business including trade association, chamber of commerce and alumni associations. We have recently entered into service agreements with Beijing Poly Design Ltd and Shanghai Gaogo Design and Construction Ltd. These agreements potentially provide the initial platform to operate our food consultant business in China. Additionally, Shanghai Tongao Investment Consulting Co., Ltd located at Block B, 20th Fl, No.238 East Nandan Rd, Shanghai, 200030 has signed a consulting agreement and agreed to pay us a retainer fee to provide services to their clients in regard consulting on Chinese companies doing business in US. Shanghai Tongao has an established client base which they believe can take advantage of our services. We believe the future services for Shanghai Tongao Investment Consulting Ltd may potentially provide revenue in the coming 12 months. In the next 12 months if the company is unable satisfy its cash requirements our major shareholders have indicated they are willing to loan additional funds to the company to cover any shortfalls, although there is no written agreement or guarantee. Results of Operation The Company did not have any operating income from inception (September 19, 2003) through December 31, 2010 and from inception to December 31, 2010,the Company recognized a net loss of $1,464,846.Some general and administrative expenses from inception were accrued. Expenses from inception were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources At December 31, 2010 the Company had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses. Off Balance Sheet Transactions We have no off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Market risk is the risk of loss from adverse changes in market prices and interest rates. We do not have substantial operations at this time so they are not susceptible to these market risks.If, however, they begin to generate substantial revenue, their operations will be materially impacted by interest rates and market prices. 5 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ACE CONSULTING MANAGEMENT, INC. (A DEVELOPMENT STAGE COMPANY) December 31, 2010 and 2009 Index to Financial Statements Page # Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders’ Equity (Deficit) F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of ACE Consulting Management, Inc. (A development stage company) San Gabriel, California We have audited the accompanying balance sheets of ACE Consulting Management, Inc. (a development stage company) (the “Company”), as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from September 19, 2003 (inception) through December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amount and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from September 19, 2003 (inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has a deficit accumulated during the development stage at December 31, 2010 and had a net loss and net cash used in operating activities for the year ended, respectively with minimal revenue earned since inception, all of which raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li & Company, PC Li & Company, PC Skillman, New Jersey March 4, 2011 F-2 ACE CONSULTING MANAGEMENT, INC. (A DEVELOPMENT STAGE COMPANY) Balance Sheets ASSETS December 31, December 31, Current Assets: Cash $ $
